Case 6:21-cv-00051-ADA Document6 Filed 01/27/21 Page 1 of 2

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
Western District of Texas

Case Number: 6:21-CV-00051
Plaintiff:

BCS Software, LLC

VS.

Defendant: .
Zoho Corporation

For:

Thomas Fasone
Garteiser Honea Pllc
119 W. Fersuson
Tyler, TX 75207

Received by Malone Process Service, LLC on the 24th day of January, 2021 at 11:52 am to be served on Zoho
Corporation, C/O Registered Agents, Inc., 7901 4th St. N., Suite 300, St. Petersburg, FL 33702

|, Elizabeth Ostman, do hereby affirm that on the 25th day of January, 2021 at 2:55 pm, I:

served a REGISTERED AGENT by delivering a true copy of the Summons in a Civil Action, Complaint with the
date and hour of service endorsed thereon by me, to: Stephanie Grimes as Registered Agent at the address of:
7901 4th St. N., Suite 300, St. Petersburg, FL 33702 on behalf of Zoho Corporation, C/O Registered Agents,
Inc., and informed said person of the contents therein, in compliance with state statutes.

Military Status: The person served with said documents refused to state whether or not the Defendant is in the
Military Service of the United States of America.

Marital Status: Based upon inquiry of party served, they refused to state whether or not the Defendant is married.
Description of Person Served: Age: 25, Sex: F, Race/Skin Color: White, Height: 5'6", Weight: 150, Hair: Dark

Brown, Glasses: Y

| certify that | am over the age of 18, have no interest in the above action, and am an Appointed Process Server, in
good standing, in the judicial circuit in which the process was served. | declare | have read the foregoing
document, and the facts stated in it are true. No notary required pursuant to F.S. 92.525(2)

APS 59336
Malone Process Service, LLC
Po Box 720040

Dallas, TX 72004

Our Job Serial Number: AMB-2021000089

Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8.1r
CAasGO2icrvC0UEL MDA Document 6 Filed O1/20/21 PRayei2ci22

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

BCS SOFTWARE, LLC,
Plaintiff
V. Civil Action No. 6:21-CV—00051
ZOHO CORPORATION,
Defendant
Ssryeeswec
SUMMONS IN A CIVIL ACTION / / BZD sf2 o 2. f
TO: Zoho Corporation ; Soo
c/o Registered Agetits Inc. = - JS

7901 4th St. N Suite 300
St. Petersburg, Florida 33702

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) —— or 60 days
if you are the United States or a United States Agency, or an office or employee of the United States described
in Fed. R. Civ. P. 12 (a)(2) or (3) —— you must serve on the plaintiff an answer to the attached complaint or a
motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the
plaintiff or plaintiff's attorney, whose name and address are:

Thomas G. Fasone III
Garteiser Honea PLLC
119 W. Ferguson
Tyler, TX 75207

If you fail to respond, judgment by default will be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.

JEANNETTE J. CLACK
CLERK OF COURT

s/AKEITA MICHAEL
DEPUTY CLERK

 

 

 

ISSUED ON 2021-01-20 08:48:17
